Detailed Action
This office action is in response to the amendments filed on 11/30/2021.


Status of Claims
Claims 1-9 are allowed.


Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the benchmarking of delay estimates feature,
 specifically, “derive, for each peer node associated with an internet protocol destination address, estimated network hop delay per pair into a transport resource Ti per internet protocol destination address, wherein each pair comprises a network instance and a differentiated services codepoint; and” as recited in independent claims 1 and 4.
specifically, “receive, from a network entity, for each network entity involved in a path where
network delay is to be estimated, at least one hop delay measurement request over N4/next
generation application protocol including one or more of at least one destination internet

one differentiated services codepoint that the apparatus expects to use;” as recited in independent claim 7.

The prior arts of record pertinent to applicant’s disclosure, comprising:
Akhter et al. (US Publication No. 2015/0281028) The prior art disclosure relates to calculating latency in computer networks; see ¶ 0002.  In specific, transmit mediatrace request to nodes in flow path; see figure 2 block 84. Receive one-way-delay from nodes in flow path; see figure 2 block 86. The mediatrace access the network map for IP addresses to send the request; see ¶ 0030. The latency [hop delay] is calculated for each hop; see figure 2 block 88 & ¶ 0081. By determining the OWD latency from the source to any given node along the flow path, the hop-by-hop latency [hop delay] may be calculated; see ¶ 0081. However, the prior art fails to disclose the above feature for benchmarking.
Filsfils et al. (Patent No. US 10,230,605) The prior art disclosure is directed to a scalable implementation of distributed delay measurement for Segment Routing Policies.; see column 1 lines 5-10.  In specific, a step of creating one or more local delay measurement sessions at each Root-Node, wherein each of the one or more local delay measurement sessions corresponds to a different path from the one or more paths originating from the Root-Node; column 2 lines 40-45. Moreover, embodiments may include an additional step of calculating one or more end to end delay metrics for the segment routing policy domain by utilizing the one or more local delay measurements from each of the Root-Nodes along the segment routing policy domain; see column 2 lines 45-50. However, the prior art fails to disclose the above feature for benchmarking.
Shah et al. (Publication No. US 2009/0198832) The prior art disclosure is directed to traceroute operations for optimized routing in a computer network.; see ¶ 0001.  In specific, a network device may detect an event on a current path in a computer network from a local network domain to a destination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472